Writ of habeas corpus, Family Court, Bronx County (Andrea Masley, J.), entered on or about August 8, 2008, in a custody proceeding, which directed respondent to produce the parties’ child, and order, same court (Marian R. Shelton, J.), entered on or about December 27, 2007, which denied respondent’s motion to dismiss the proceeding for lack of subject matter jurisdiction, unanimously affirmed, without costs.
Subject matter jurisdiction exists under both (1) Domestic Relations Law § 70 (a), where, as here, even though the child lives abroad, both parents live here and are personally before the court (see People ex rel. Satti v Satti, 55 AD2d 149, 152-153 [1976], affd 43 NY2d 671 [1977]), and (2) Domestic Relations Law § 76 (1) (d), where, as here, the child’s state of residence lacks jurisdiction under Domestic Relations Law § 76 (1) (a)-(c). We have considered and rejected respondent’s other arguments, including that the proceeding should be dismissed on the ground that New York is an inconvenient forum (Domestic Relations Law § 76-f). Concur—Mazzarelli, J.E, Andrias, Friedman, Nardelli and Moskowitz, JJ.